                                                                                                LE    D         tl'/
     [tfyouneedadditionatspaceforANYsection,pleaseattachanadditionalsheetandreference*r,H,J'f

                                                                                           DEC1szonl
                       UNITED STATES DISTRICT COURT                                    THOMAS G. BRUTON
                       NORTHERN DISTRICT oF ILLINOIS                               CLERK, u.s. orsrilCicriunr


                                              )
    V"/eCio qo^'Con^lr)                       )        case Number:        tf-    cv -o8o6l
           Plaintiff                          )
                                              )        Judge: kt                    C^r[fu!%l.
           v.                                 )                      ^o,q[k                                r   t,
                                                       Magistrate Judge:

 coCIK co *"Afu#ecf(Nne
                                            rl


   oLiec{ions                    t" t'-A( 5*@
      *t
            &s
             -thee  No, jL-av :-c8-e A
      Lnti ffi.^t\^^ 7'Gnnor resgcffiffY
S"t*.19 the affo.Ae{ Tilafron of oAiec$'oru
+o+fu Satllztn*{ in*his

     @!*tty     ,WSC the f{,n,rart(< C[,n{
 ,Rf
Wr$#:;
       'f6fffjfi',i^m"
  ?t*,rt;ft brst €,             rl,irti,;;r'tu 'c'()
                                            tlcn'or^Ab
tioecct{=.^l oorvrpsgioo and un6lerfinr*Yr*
                                            4 ^
 ffnn"f! heorMnot|ef€g,A;fir                                                                                           ,

                                              ,^*#W                              sr,1ol32t

                                                                                                 ',qrt
